Name: COMMISSION REGULATION (EC) No 1411/96 of 19 July 1996 specifying the extent to which applications lodged in June 1996 for import rights in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  means of agricultural production;  EU finance;  agricultural activity;  trade
 Date Published: nan

 No L 181 /16 fENl 20. 7. 96Official Journal of the European Communities COMMISSION REGULATION (EC) No 1411/96 of 19 July 1996 specifying the extent to which applications lodged in June 1996 for import rights in respect of young male bovine animals for fattening may be accepted HAS ADOPTED THIS REGULATION: Article 1 All applications for import rights made in Member States other than Italy and Greece pursuant to Article 4 (3) of Regulation (EC) No 1119/96 are hereby met to the extent of 0,637 % of the quantity requested. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1119/96 of 21 June 1996 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1996 to 30 June 1997)0, and in particular Article 4 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 1119/96 lays down the number of young male bovine animals which may be imported on special terms during 1 996/97; whereas applications for import rights result in the issuing of licences in accordance with the provisions of this Regulation, Article 2 This Regulation shall enter into force on 20 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 149, 22. 6. 1996, p. 4.